Case 2:20-cv-01638-DWL Document 15 Filed 08/24/20 Page 1 of 7

 

£
Vrump __ Lopeap
___. PECEIVED GOPY

AUG 2 4 2020 }

CLERK U acl ol real
DISTRICT OF ARIZC .
Address iy BieTR __--- DEPUTY |

syocene

Name John Doe

 

Sim at ln arr

 

, fs
email: —

 

 

 

PBA-Hater@protonmail.com

 

Telephone

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

 

)
Arizona Board of Regents / ASU, )
)
Plaintiff, ) Case No. 2:20-cv-01638-DWL
)
VS. ) MOTION TO ALLOW
) ELECTRONIC FILING
John Doe & Facebook, Inc. ) BY APARTY APPEARING
) WITHOUT AN ATTORNEY and
Defendant. ) SUPPORTING INFORMATION
)
)
1, John Doe

, declare that I am the Plaintiff/Defendant

 

representing myself in this action; that I hereby request permission to electronically file and serve
my documents. I state that, upon a showing of good cause below, I am able to comply with the
equipment and rule requirements governing electronic filing.

In further support of this application, I answer the following questions:
Case 2:20-cv-01638-DWL Document 15 Filed 08/24/20 Page 2 of 7

A. Type of personal computer and related software/equipment available for use:

° Personal computer running a standard platform such as Windows or Mac OSX.

. PDF-compatible word processor such as Corel WordPerfect or Microsoft Word

. Internet access (high speed is recommended)

° A Web browser. Microsoft Internet Explorer 7.0 or 6.0 or Mozilla Firefox 2 or
1.5 have been tested and certified for compatibility with ECF, and are therefore
recommended

. PDF conversion software - Adobe Acrobat version 6 or higher (Standard or
Professional) is recommended

. Scanner for paper exhibits or other supporting documents which exist only in
paper

° Adobe Acrobat Reader is needed for viewing e-filed PDF documents

| have used ECF filing many, many times before and know how it works.

 

 

 

 

B. Do you have a personal electronic mailbox of sufficient capacity to send and receive
electronic notice of case related transmissions?

Yes No EL

C. Are you currently or will you be a subscriber to PACER (Public Access to Court
Electronic Records)?

Yes No tL

D. Have you read and become familiar with the District of Arizona's ECF Administrative
Policies and Procedures Manual?

Yes No EL

E, Are you able to comply with all of the requirements, including the electronic submission

of documents in .pdf, of the District of Arizona's ECF Administrative Policies and
Procedures Manual?

Yes No tL

F. Are you able to comply with the privacy policy of the Judicial Conference of the United
States and the E-Government Act of 2002?

Yes No tL
Case 2:20-cv-01638-DWL Document 15 Filed 08/24/20 Page 3 of 7

DATED this 24 day of August , 200 2020

 

John Doe

 

Your name typed or printed

email:
PBA-Hater@protonmail.com
Address

 

 

Telephone Number

 
Case 2:20-cv-01638-DWL Document 15 Filed 08/24/20 Page 4 of 7

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

 

Arizona Board of Regents / ASU
)
Plaintiff, )
CV 2:20-cv-01638-DWL
VS.
) ORDER
John Doe & Facebook, Inc.)
Defendant. )
)
)
IT IS ORDERED,

im GRANTING the Motion to Allow Electronic Filing by a Party Appearing Without an
Attorney in this case only. The party is required to comply with all rules outlined in the
District of Arizona's Case Management/Electronic Case Filing Administrative Policies
and Procedures Manual, have access to the required equipment and software, have a
personal electronic mailbox of sufficient capacity to send and receive electronic notice of
case related transmissions, be able to electronically transmit documents to the court in
.pdf, complete the attached form to register as a user with the Clerk's Office within five (5)
days of the date of this Order, register as a subscriber to PACER (Public Access to
Electronic Records) within five (5) days of the date of this Order and comply with the
privacy policy of the Judicial Conference of the United States and the E-Government Act

of 2002.

 
Case 2:20-cv-01638-DWL Document 15 Filed 08/24/20 Page 5 of 7

Any misuse of the ECF system will result in immediate discontinuation of this privilege

and disabling of the password assigned to the party.

DENYING the Motion to Allow Electronic Filing by a Party Appearing Without an

Attorney.

DATED this day of , 200

 

 

United States District/Magistrate Judge

 
Case 2:20-cv-01638-DWL Document 15 Filed 08/24/20 Page 6 of 7

PRO SE PARTICIPANT ELECTRONIC CASE FILES REGISTRATION FORM

This form is to be used to register for an account on the District of Arizona’s Electronic Case
Files (ECF) System. Registered users will have privileges to electronically submit documents
and to view and retrieve electronic docket sheets and documents as available for cases assigned to
the ECF system. Filers representing themselves and granted leave to electronically file must
seek leave to electronically file in each new case. The following information is required for
registration:

Personal Information

First Name John Middle Name
Doe

 

Last Name Generation

 

Address

 

City State Zip Code
Telephone Number

 

Fax Number

 

Your login and password will be sent to the address entered above. You must enter a valid
e-mail address in order to obtain an ECF login.

E-mail address PBA-HATER@protonmail.com

 

E-mail type:
HTML - Recommended for most e-mail clients

| Plain Text - Recommended for older e-mail clients which cannot process HTML e-mail

 
Case 2:20-cv-01638-DWL Document 15 Filed 08/24/20 Page 7 of 7

By submitting this registration form, the undersigned agrees to abide by the following rules:

This ECF system is for use only in cases designated by the United States District Court for the
District of Arizona in which the pro se party has been granted leave to electronically file. The
ECF system may be used to file and view electronic documents, docket sheets and notices.
Please visit www.azd.uscourts.gov to register for training.

Pursuant to Federal Rule of Civil Procedure 11, every pleading, motion and other paper must be
signed by at least one attorney of record or, if the party is not represented by an attorney, all
papers must be signed by the party. A registered user’s password issued by the Clerk’s Office
combined with the identification, serves as and constitutes the registered user’s signature.
Therefore, a registered user must protect and secure the password issued by the Clerk’s Office.
If there is any reason to suspect the password has been compromised in any way, it is the duty and
responsibility of the registered user to immediately notify the Clerk’s Office. This should
include the resignation or reassignment of the person with authority to use the password. The
Clerk’s Office will immediately delete the password from the electronic filing system and issue a
new password.

Each registered user desiring to electronically file documents must complete and sign a Pro Se
Participant Electronic Case Files Registration Form. Registering as a user constitutes: (1)
consent to receive notice electronically and waiver of the right to receive notice by first class mail
pursuant to Federal Rule of Civil Procedure 5(b)(2)(D); (2) consent to electronic service and
waiver of the right to service by personal service or first class mail pursuant to Federal Rule of
Civil Procedure 5(b)(2)(D), except with regard to service of a summons and complaint. Waiver
of service and notice by first class mail applies to notice of the entry of an order or judgment.
Notice by electronic means is complete as set forth in the Electronic Case Filing Administrative
Policies and Procedures Manual.

A registered user accesses court case information by the court’s Internet site or through the Public
Access to Court Electronic Records (PACER) Service Center. Although the Clerk’s Office
manages the procedures for electronic filing, all electronic public access to case file documents
occurs through PACER. A PACER login is required in addition to the login and password issued
by the Clerk’s Office. To register for PACER, a user must complete the online form or submit a
registration form available on the PACER website http://pacer.psc.uscourts.gov

By this registration the undersigned agrees to abide by all of the rules and regulations in the
Electronic Case Filing Administrative Policies and Procedures Manual currently in effect and any
changes or additions that may be made to such administrative procedures in the future.

Date August 24, 2020

vohn Doe
Participant Signature

 

 

Type your full name, prefixed with “s/”, in the field above to acknowledge that you have read and
understand the information in this document.

 
